DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In et al. (US 2016/0217728).
Regarding claim 1, In et al.’s figure 4 shows A scan driver circuit for an active matrix array, wherein the scan driver circuit comprises a plurality of stages (500A-1 to 500A-n), wherein a plurality of decoder signals (mask and set) are used in each of the plural stages, and the scan driver circuit comprises a plurality of decoders (600A-1, 700-A1) that are sequentially driven at different driving timings (600A-1 is driven by CLK1; 700A-1 is driven by CLK2) in the same stage based on a combination of the plural decoder signals or that are driven at the same timing in different stages (700A-1 and 600A-1 are driven by the same timing signal CLK2), wherein a last decoder (700A-1 to 700A-n) of the plural decoders sequentially outputs a scan line signal (SE1) according to a driving state of the plural decoders in each of the plural stages as called for in claim 1.
Regarding claim 2, In et al.’s figure 8 shows wherein the combination of plural decoder signals (mask and set) comprises at least one of a first combination wherein first and second decoder signals among the plural decoder signals indicate a low state, a second combination wherein the first decoder signal indicates a low state and the second decoder signal indicates a high state, a third combination wherein the first decoder signal indicates a high state and the second decoder signal indicates a low state, and a fourth combination wherein the first and second decoder signals indicate a high state.
Regarding claim 3, In et al.’s figure 4 shows wherein a first decoder (600A-2) among the plural decoders comprised in the second stage (500A-2) among the plural stages is driven at the same timing (CLK2) as a second decoder (700A-1) among the plural decoders comprised in a first stage (500A-1) among the plural stages, based on a combination of the plural decoder signals.
Regarding claim 4, In et al.’s figure 4 shows wherein a first decoder (700A-1) of a first stage (500A-1) among the plural stages is selectively driven when a decoder signal of the first combination is initially applied (figure 8).
Regarding claim 8, In et al.’s figure 7 shows wherein each of the plural decoders comprises an input part (TR2 for the first decoder 600A-k; Tr10 for the second decoder 700A-k), an output part (Tr7 for the first decoder 600A-k; Tr14 for the second decoder 700A-k) and an reset part (TR6 for the first decoder 600A-k; Tr13A for the second decoder 700A-k).
Regarding claim 15, In et al.’s figure 4 shows A method of driving a scan driver circuit for an active matrix array, wherein the scan driver circuit comprises a plurality of stages (500A-1 to 500A-n), the method comprising: driving sequentially a plurality of decoders at different driving timings (600A-1 and 700A-1 are driving by different timings CLK1 and CLK2, respectively) based on a 35combination of a plurality of decoder signals (mask and set) in each of the plural stages; driving a plurality of decoders at the same timing based on a combination of the plural decoder signals in different stages among the plural stages (700A-1 and 600A-2 are driven by the same timing CLK2); and outputting sequentially scan line signals (SE1) according to a driving state of the plural decoders in a last decoder among the plural decoders as called for in claim 15.
Regarding claim 16, In et al.’s figure 8 shows wherein the combination of plural decoder signals (mask and set) comprises at least one of a first combination wherein first and second decoder signals among the plural decoder signals indicate a low state, a second combination wherein the first decoder signal indicates a low state and the second decoder signal indicates a high state, a third combination wherein the first decoder signal indicates a high state and the second decoder signal indicates a low state, and a fourth combination wherein the first and second decoder signals indicate a high state.
Regarding claim 17, In et al.’s figure 4 shows wherein the driving of the plural decoders at the same timing comprises driving the first decoder (600A-2) among the plural decoders included in the second stage (500A-2) among the plural stages at the same timing (CLK2) as the second decoder (700A-1) among the plural decoders included in the first stage (500A-1) among the plural stages, based on a combination of the plural decoder signals (Mask and set; figure 8).
Allowable Subject Matter
Claims 5-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/3/2022